In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00232-CR


                    ODETTE ADRIANA HERMOSILLO, APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 320th District Court
                                   Potter County, Texas
              Trial Court No. 62,153-D, Honorable Don R. Emerson, Presiding

                                       June 27, 2014

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant, Odette Adriana Hermosillo, appeals her conviction for possession of

marihuana. The certification of right to appeal executed by the trial court states that this

Ais a plea bargain case, and the defendant has NO right of appeal.” This circumstance

was brought to the attention of appellant, and opportunity was granted her to obtain an

amended certification entitling her to appeal. No such certification was received within

the time we allotted. Having received no amended certification, we dismiss the appeal

per Texas Rule of Appellate Procedure 25.2(d).


                                                 Per Curiam

Do not publish.